Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Alex Shtraym on March 19, 2021.
In claim 19, line 2:
Replace “baler” with -- baling --.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, 10, and 19 are allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a traveling chute including a crumb box for directing the compressible material into the press chamber, the crumb box having a width; and a moving guide that extends laterally past the width of the crumb box, the moving guide defining a channel that engages the tongue of the stationary guide, in combination with the rest of their respective claimed limitations.
US 3,887,685 to Stelzmuller discloses a press having a movable container (16) for moving material from one place to a pressing chamber (figs. 1-2). Therefore, the container cannot be interpreted as a chute.
US 5,694,742 to Elliott et al. discloses a press having a vertically movable chute (72c), wherein moving direction is along a length of the chute, and a width of the chute defines an opening for receiving a piston (72b). Therefore, there is no reason to provide a moving guide that extends past the width of the chute.
US 5,125,210 to Lang discloses a movable container (5) mounted on a wheeled member for moving a bale to baling area.
For the reasons as set forth above, it is concluded by the Examiner that claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        March 19, 2021